DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 8/10/2021.
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2021 and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16, each of these claims recite the language “the discharge hole is positioned outside one of the cooling holes”.  This language is indefinite because it is unclear what constitutes being “outside”.  There is no art specific general understanding of “outside” and the language leaves one of ordinary skill unclear of the exact scope of the structure being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-16, 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler et al. in US Patent Application Publication 2017/0159450 (“Buhler”).
Regarding claims 1 and 12, Buhler discloses a turbine blade, which is part of a turbine engine having a plurality of blades having the same features (see the engine of Fig. 1) comprising: 	an airfoil 78 having a suction side 98 and a pressure side 100, a platform 84 coupled to a bottom of the airfoil, and a root 76 protruding downward from the platform and coupled to a rotor disk (see Fig. 2, the blade of which is employed in the engine of Fig. 1), 	wherein the airfoil comprises a cooling passage 130 formed therein and a discharge hole 132 connected to an upper portion of the cooling passage to discharge cooling air, and 	wherein the discharge hole 132 is inclined toward a tip of the turbine blade while extending from an inside to an outside thereof (see for example the embodiments of Fig. 5-8; note that in Fig. 8 the labeling of the pressure and suction sides is mistakenly swapped; extension 122 is on the pressure side).
Regarding claims 2 and 13, Buhler discloses the turbine blade according to claim 1 or 12, wherein the discharge hole 132 is formed only on the pressure side (such as the embodiment of Fig. 8B).
Regarding claims 3 and 14, Buhler discloses the turbine blade according to claim 2 or 13, wherein the discharge hole extends parallel to a rotational direction of the turbine blade (see Fig. 8B; the outlet of the hole at portion 136 is in the pressure side of the blade, and a line normal to the outlet in the side of the blade points in the circumferential direction, or parallel to the direction of rotation of the blade.
Regarding claims 4 and 15, Buhler discloses the turbine blade according to claim 1 or 12, wherein the discharge hole is inclined toward a leading edge of the turbine blade while extending from the inside to the outside thereof (see paragraph [0035] disclosing an axial component to the angle of the cooling hole, which anticipates the language of claim 4).
Regarding claims 5 and 16, in so much as they may be understood at this time, Buhler discloses the turbine blade according to claim 1 or 12, wherein the turbine blade includes a plurality of cooling holes formed to discharge cooling air, and the discharge hole is positioned outside one of the cooling holes and has a larger diameter than the cooling hole (see Fig. 4; Buhler discloses multiple holes 132, one of which has a greater radial extent than another, and the discharge hole portion 136 of that particular hole 132 is larger than the cross-section of a first portion 134 of another one of those holes).	Note: see the 112 rejection above.  The examiner recommends recitation of radial locations in lieu of “outside” language (see instant Fig. 12 and 13).  Additionally, more precise recitation of specifically which diameter Applicant is claiming relative to another dimension would obviate a rejection based on Buhler alone (for example, the cooling holes of Buhler have a few different dimensions that can be mapped to hole diameters). If a brief interview to discuss claim interpretation and possible amendments would help expedite prosecution, the practitioner is warmly invited to telephone the undersigned. 
Regarding claims 7 and 18, Buhler discloses the turbine blade according to claim 1 or 12, wherein the airfoil further comprises a tip plate 120 connected to the suction side and the pressure side and disposed outward, the tip plate being a closed plate having no opening (see the embodiment of Fig. 8B with a solid tip plate 120).
Regarding claims 8 and 19, Buhler discloses the turbine blade according to claim 7 or 18, wherein: the cooling passage is provided with a flow extension connected to the discharge hole, the flow extension protruding into the cooling passage; and the flow extension comprises an upper extension protruding obliquely with respect to an inner surface of the tip plate and a side extension protruding obliquely with respect to the pressure side (see the fillet 140 in Fig. 8; paragraph [0037]).
Regarding claim 9, Buhler discloses the turbine blade according to claim 7, wherein: the cooling passage is provided with a flow guide connected to the discharge hole, the flow guide protruding into the cooling passage; and the flow guide comprises a first guide protruding from a lower surface of the tip plate and the suction side to be connected to the discharge hole and a second guide protruding from the pressure side to be connected to the discharge hole, the first guide being formed of a curved surface (this language is anticipated by the embodiment disclosed by Buhler including two fillets on the pressure and suction sides of the blade that connect to the tip plate 120; see paragraph [0037]).
Regarding claim 11, this language recites an intended use of the blade of claim 1 in particular environmental conditions.  A claim cannot patentably distinguish itself over the prior art by claiming use of the device in a particular condition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, claim 11 appears to simply recite employing the blade of claim 1 in an engine operating at some specific capacity, but does not recite any discernible structure to distinguish over Buhler.  See MPEP 2143.03 and 2111.04.
Regarding claim 20, Buhler as applied above with respect to claims 1 and 12 comprises a gas turbine with a compressor, combustor, and turbine (see the engine of Fig. 1; paragraph [0025]-[0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Marini et al. in US Patent Application Publication 2010/0135822 (“Marini”).
Regarding claims 6 and 17, Buhler does not explicitly disclose the turbine blade according to claim 1, wherein the discharge hole forms an inclination angle with a plane perpendicular to a height direction of the turbine blade, the inclination angle being 5 to 15 degrees or 35 to 45 degrees.  It is noted, however, that Buhler does acknowledge variations to cooling holes which are not elaborately developed in the disclosure (see paragraph [0035]).	Marini teaches an analogous cooled gas turbine engine blade, notably a blade with a pressure side blade tip cooling passage angled from a radial direction towards the pressure side, like the blade of Buhler.  With respect to such cooling holes, Marini teaches that: “Angle B of the passageways 60 can range from about 30 to 60 degrees from a vertical reference line, for instance, but tends to be dependant somewhat on the positioning of the cooling air circuit(s) 62 relative to the chamfer 54. Angle B need not necessarily to be equal from one passageway 60 to the next, and the passageways 60 are not necessarily straight and need not have the same supply location from the cooling air circuit(s) 62.”  See paragraph [0015] and Fig. 4.	The Court has held that  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05.  Instantly, Buhler differs only from the claimed invention by the absence of the particularly claimed inclination angle of the claimed discharge hole of 5 to 15 degrees or 35 to 45 degrees.  Marini provides evidence that gas turbine engine blade tip discharge holes may be angled within the range claimed by Applicant, and that a determination of how to configure/angle such holes is dependent on the particular location of such holes in the blade tip (paragraph [0015]).  In other words, cooling hole angle is a result effective variable that affects blade cooling performance.  It is noted as a courtesy that such a design consideration is well elaborated upon in other art of record, such as Liang in US2002/0197160, paragraph [0020].	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Buhler by angling cooling holes within the range of claim 6 or 17 because turbine blade tip cooling hole angles are known result effective variables used to modify/optimize cooling performance of gas turbine blades, as evidenced by Marini.	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler in view of Draper in US Patent Application Publication 2010/0239409 (“Draper”).
Regarding claim 10, Buhler is silent to the turbine blade according to claim 1, wherein the discharge hole comprises a compression passage whose inner diameter gradually decreases outward, and a guide passage extending from the compression passage to the pressure side and having a uniform inner diameter.	Draper teaches an analogous cooled gas turbine engine blade, including cooling holes that exhaust cooling fluid from within the blade to the exterior of the blade, like Buhler (abstract).  Specifically, with respect to such cooling holes, Draper teaches that such holes/passages may be formed with expanded or tapered lead-in portions (see element 117 in Fig. 8), equivalent to the instantly claimed “compression region” of decreasing size, because such a feature helps promote flow of cooling fluid into the passageway downstream of the cooling passage inlet (paragraph [0074]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling passage of Buhler to include a tapered lead-in, or a compression region, leading to the cooling passage because such a feature helps promote flow into the cooling passage, as taught by Draper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US4589823 to Koffel discloses the limitations of at least the instant independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745